Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 4-11 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “the frame defines an outer peripheral surface that extends annularly about the central axis, the frame defines an inner peripheral surface that extends annularly, and is located radially closer to, the central axis, the first operating member is disposed on the outer peripheral surface of the frame, and the second operating member is disposed between the inner peripheral surface and the outer peripheral surface of the frame”, (with respect to Claim 11) “the frame includes an interior space defining a circular space when viewed along the central axis, the first operating member is disposed on the frame on one side of central axis, the second operating member is disposed on the frame on an opposite side of the central axis, wherein the second operating member and the third operating member are disposed on the frame on a same side of the central axis, but on opposite sides of the annular axis, the fourth and fifth operating members are disposed on the frame on the opposite side of the central axis from the first operating member, and the fourth and fifth operating members are disposed on the frame on opposite sides of the annular axis”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
A game controller is well known in the art. For instance, Hiroto Kawaguchi (2016/0239135) in view of Lee et al. (2019/0131812) teaches a frame having an annular shape, defining an annular axis extending in an extension direction and a central axis, about which the annular axis extends; a first operating member that is located on the frame; and a second operating member that is located on the frame, wherein: the frame includes an interior space defining a circular space when viewed along the central axis, the first operating member is disposed on the frame on one side of central axis, and the second operating member is disposed on the frame on an opposite side of the central axis. 
However, Hiroto Kawaguchi in view of Lee is silent on “the frame defines an outer peripheral surface that extends annularly about the central axis, the frame defines an inner peripheral surface that extends annularly, and is located radially closer to, the central axis, the first operating member is disposed on the outer peripheral surface of the frame, and the second operating member is disposed between the inner peripheral surface and the outer peripheral surface of the frame”, or “the frame includes an interior space defining a circular space when viewed along the central axis, the first operating member is disposed on the frame on one side of central axis, the second operating member is disposed on the frame on an opposite side of the central axis, wherein the second operating member and the third operating member are disposed on the frame on a same side of the central axis, but on opposite sides of the annular axis, the fourth and fifth operating members are disposed on the frame on the opposite side of the central axis from the first operating member, and the fourth and fifth operating members are disposed on the frame on opposite sides of the annular axis”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715